EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Sutton on 12/27/2021.

The application has been amended as follows: 

1.	(Proposed Amendment) A method for electronic checklist data references, comprising:
receiving a user and/or system input at a graphical user interface (GUI) for a checklist of an electronic checklist system of one or more vehicle systems;
displaying, in the GUI, a checklist GUI corresponding to the checklist of the electronic checklist system;
determining whether the checklist includes one or more dynamic data references and/or one or more static data references, wherein the one or more static data references comprises one or more of: a reference manual; a quick reference card; a pdf file; or a document;
in response to determining the checklist includes the one or more dynamic data references, performing a dynamic data reference process to display specific data in the checklist GUI for the one or more dynamic data references; 
in response to determining the checklist includes the one or more static data references, displaying one or more static data fields in the checklist GUI for the one or more static data references; and
performing a static data reference process for the one or more static data fields by, for each static data reference tag:
in response to a user input/system input selecting a static data field, launching a viewer based on a reference pointer of a corresponding static data reference tag; 
in response to user input(s) on the viewer, populating the static data field with a value; and 
in response to populating the static data field with the value, invoking an associated function using the value based on a function pointer.

2.	(Previously Presented) The method of claim 1, wherein displaying the checklist GUI corresponding to the checklist of the electronic checklist system includes:
obtaining checklist function(s) and checklist-data structure(s) associated with the checklist from one or more function(s) and one or more data structure(s) of loadable database associated with the electronic checklist system, the checklist function(s) 
generating the checklist GUI based on the checklist function(s) and the checklist-data structure(s).

3.	(Previously Presented) The method of claim 2, wherein determining whether the checklist includes the one or more dynamic data references and/or the one or more static data references includes, by the data reference function:
determining whether a content of the checklist-data structure(s) includes one or more data reference tags; 
in response to determining the content of the checklist-data structure(s) includes the one or more data reference tags, for each data reference tag, determining a type of the data reference tag; and
in response to determining the type of each data reference tag, determining the checklist includes the one or more dynamic data references and/or the one or more static data references.

4.	(Previously Presented) The method of claim 3, wherein the one or more data reference tags are elements of content for particular checklist tasks, and 
each data reference tag includes one or more display contents, a type, one or more pointers corresponding to the one or more display contents, and/or fetch data/linked function pointer.

5.	(Original) The method of claim 4, wherein the one or more pointers are indicators of specific system bits of information or links to specific locations for the specific system bits of information, the specific system bits of information including static references and real-time references.

6.	(Previously Presented) The method of claim 5, wherein, for each dynamic data reference, to perform the dynamic data reference process, the method further includes: 
obtaining a pointer and/or a fetch data from a data reference tag; 
obtaining particular data based on the pointer; 
displaying the particular data in accordance with a display content associated with the data reference tag; 
determining whether the fetch data indicates a rate; 
in response to determining the fetch data does not indicate a rate, end the dynamic data reference process; and 
in response to determining the fetch data indicates a rate, obtaining the particular data every set period of time in accordance with the rate.

7.	(Cancelled)

8.	(Proposed Amendment) A system for electronic checklist data references, the system comprising:

a processor executing the instructions to perform a process including:
receiving a user and/or system input at a graphical user interface (GUI) for a checklist of an electronic checklist system of one or more vehicle systems;
displaying, in the GUI, a checklist GUI corresponding to the checklist of the electronic checklist system;
determining whether the checklist includes one or more dynamic data references and/or one or more static data references, wherein the one or more static data references comprises one or more of: a reference manual; a quick reference card; a pdf file; or a document;
in response to determining the checklist includes the one or more dynamic data references, performing a dynamic data reference process to display specific data in the checklist GUI for the one or more dynamic data references; 
in response to determining the checklist includes the one or more static data references, displaying one or more static data fields in the checklist GUI for the one or more static data references; and 
performing a static data reference process for the one or more static data fields by, for each static data reference tag: 
in response to a user input/system input selecting a static data field, launching a viewer based on a reference pointer of a corresponding static data reference tag; 
in response to user input(s) on the viewer, populating the static data field with a value; and 


9.	(Previously Presented) The system of claim 8, wherein displaying the checklist GUI corresponding to the checklist of the electronic checklist system includes:
obtaining checklist function(s) and checklist-data structure(s) associated with the checklist from one or more function(s) and one or more data structure(s) of loadable database associated with the electronic checklist system, the checklist function(s) including a data reference function, the data reference function including program code to execute the dynamic data reference process and/or the static data reference process for each dynamic data reference and/or static data reference of the checklist; and
generating the checklist GUI based on the checklist function(s) and checklist-data structure(s).

10.	(Previously Presented) The system of claim 9, wherein determining whether the checklist includes the one or more dynamic data references and/or the one or more static data references includes, by the data reference function:
determining whether a content of the checklist-data structure(s) includes one or more data reference tags; 
in response to determining the content of the checklist-data structure(s) includes the one or more data reference tags, for each data reference tag, determining a type of the data reference tag; and


11.	(Previously Presented) The system of claim 10, wherein the one or more data reference tags are elements of content for particular checklist tasks, and 
each data reference tag includes one or more display contents, a type, one or more pointers corresponding to the one or more display contents, and/or fetch data/linked function pointer.

12.	(Original) The system of claim 11, wherein the one or more pointers are indicators of specific system bits of information or links to specific locations for the specific system bits of information, the specific system bits of information including static references and real-time references.

13.	(Previously Presented) The system of claim 12, wherein, for each dynamic data reference, to perform the dynamic data reference process, the process further includes: 
obtaining a pointer and/or a fetch data from a data reference tag; 
obtaining particular data based on the pointer; 
displaying the particular data in accordance with a display content associated with the data reference tag; 
determining whether the fetch data indicates a rate; 

in response to determining the fetch data indicates a rate, obtaining the particular data every set period of time in accordance with the rate.

14.	(Cancelled)

15.	(Proposed Amendment) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for electronic checklist data references, the method comprising:
receiving a user and/or system input at a graphical user interface (GUI) for a checklist of an electronic checklist system of one or more vehicle systems;
displaying, in the GUI, a checklist GUI corresponding to the checklist of the electronic checklist system;
determining whether the checklist includes one or more dynamic data references and/or one or more static data references, wherein the one or more static data references comprises one or more of:  a reference manual; a quick reference card; a pdf file; or a document;
in response to determining the checklist includes the one or more dynamic data references, performing a dynamic data reference process to display specific data in the checklist GUI for the one or more dynamic data references by, for each dynamic data reference:
obtaining particular data based on a pointer; 

determining whether fetch data indicates a rate; 
in response to determining the fetch data does not indicate a rate, end the dynamic data reference process; and 
in response to determining the fetch data indicates a rate, obtaining the particular data every set period of time in accordance with the rate; 
in response to determining the checklist includes the one or more static data references, displaying one or more static data fields in the checklist GUI for the one or more static data references; 
performing a static data reference process for the one or more static data fields by, for each static data reference tag:
in response to a user input/system input selecting a static data field, launching a viewer based on a reference pointer of a corresponding static data reference tag; 
in response to user input(s) on the viewer, populating the static data field with a value; and 
in response to populating the static data field with the value, invoking an associated function using the value based on a function pointer.

16.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein displaying the checklist GUI corresponding to the checklist of the electronic checklist system includes:

generating the checklist GUI based on the checklist function(s) and checklist-data structure(s).

17.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein determining whether the checklist includes the one or more dynamic data references and/or the one or more static data references includes, by the data reference function:
determining whether a content of the checklist-data structure(s) includes one or more data reference tags; 
in response to determining the content of the checklist-data structure(s) includes the one or more data reference tags, for each data reference tag, determining a type of the data reference tag; and
in response to determining the type of each data reference tag, determining the checklist includes the one or more dynamic data references and/or the one or more static data references.


each data reference tag includes one or more display contents, a type, one or more pointers corresponding to the one or more display contents, and/or fetch data/linked function pointer.

19.	(Original) The non-transitory computer-readable medium of claim 18, wherein the one or more pointers are indicators of specific system bits of information or links to specific locations for the specific system bits of information, the specific system bits of information including static references and real-time references.

20.	(Proposed Cancelled) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175